      2:20-cr-00126-BHH        Date Filed 09/13/21      Entry Number 86         Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                           DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

 UNITED STATES OF AMERICA                   )         Criminal Number: 2:20-cr-0126
                                            )
                                            )
           -versus-                         )         ORDER
                                            )
                                            )
 MICHAEL TYRUS JETER                        )


       The United States of America moved for this Court to grant authorization to provide a

redacted package of discovery (Bates pp. 000007 – 000015, 000022 – 00027, 000051 - 000065,

000067 - 000069, 000072 - 000078, 000080 – 000084, 000086 – 000096, 000102 – 000119,

000121, 000157 – 000197, 000232 – 000242, 000244 – 000249, 000251, 000253, 000255, 000257,

000002 - 000005) to the Defendant. The Defendant was indicted on February 12, 2020. ECF #2.

An Order Governing Discovery was issued on May 18, 2020. ECF #8. That Order provided that

“Defense counsel shall not, however, provide the defendant copies of such restricted material.”

The government made the motion in order to provide the above noted discovery material to the

Defendant to assist the defense in preparing for trial. For good cause shown,

       IT IS SO ORDERED.


                                                      s/ Bruce Howe Hendricks
                                                     BRUCE HOWE HENDRICKS
                                                     UNITED STATES DISTRICT JUDGE

Charleston South Carolina
           13 2021
September __,
